DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11, 20 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin et al. (US 20190230186) in view of Bishop (US 2012/0151380) and alternatively in view of  Brun et al. (US 2007/0168430) or Cordes et al. (US 2016/0182417) or Guha et al. (US 2012/0245925) or Kalia et al. (US 2014/0214404).

Regarding claim 1, Yellin teaches a method, comprising: 
determining, using computer hardware, metadata for an electronic message directed to a user ([0375], [1104], [1144]); 
detecting, using the computer hardware, a universal resource locator within a body portion of the electronic message ([0365], [1104]); 
determining, using the computer hardware, a content type for the universal resource locator ([0445], [1106] as in video link with “world series” is sport type for the link, also see “types of content items” [1138]); 
performing, using the computer hardware, 
determining the action importance corresponding to the universal resource locator ([0395] “estimated importance of the content to the user is very high (e.g., the user is very likely to request access) then the device might prefetch the content”) comprising detecting an action 
comparing the content type for the universal resource locator corresponding to the action importance with the pre-fetch preferences of the user ([0497], [0516], [0513], [0811]-[0812], [0865], [1104]-[1106]); 
responsive to comparing the content type for the universal resource locator corresponding to the action importance with the pre-fetch preferences of the user ([1073] “Prefetch decisions might also be based on … the type of content (e.g., feed text, article text, images, videos)”, [1028]), and responsive to the pre-fetch preferences of the user indicating that uniform resource locators corresponding to the action importance and with that content type are to be pre-fetched, pre-fetching, using the computer hardware, at least a portion of content specified by the uniform resource locator from a data processing system based on the metadata ([1028], [1031] “use the content catalog to figure out what content was actually requested, what type of content it is, and other metadata”, [0516], [0513], [0812], [1104]-[1106]), 
pre-fetching the at least a portion of the content comprising retrieving the at least a portion of the content ([1104]-[1106]) prior to the electronic message being provided to the user ([1106], [1120] “executing fetch in advance”, [0498], [0510], [0636]); and 
providing the electronic message and the at least a portion of the content to a client device of the user ([1104]-[1106]).

Yellin does not explicitly teach, however Bishop discloses performing, using the computer hardware, natural language processing on the electronic message to determine an action importance corresponding to the universal resource locator ([0038], [0064], [0097]), determining the action importance ([0052]) corresponding to the universal resource locator comprising detecting an action term within text of the electronic message that is distinct ([0039]) from the universal resource locator ([0053]-[0054]) and mapping that action term to the action importance as specified in pre-fetch preferences of the user ([0036] “allow the user to identify and select, a keyword(s) or keyphrase(s) in the message”, [0072]), the action term indicating an action verb and an auxiliary verb for that action verb (F2 see “you might find the following link interesting”, [0038]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to include a natural language processing on the electronic message to detect verbs as disclosed by Bishop.  Doing so would provide an intelligent message processing in an efficient use of the user's time (Bishop [0001], [0003]).

Alternatively, if Yellin, as modified by Bishop does not explicitly teach the action term being an action verb and the action importance comprising an auxiliary verb indicating an importance of the action verb, 
Brun discloses the same in [0018], [0022];
Cordes discloses the same in [0014], [0031]-[0037];
Guha discloses the same in [0073]-[0082], F17;
Kalia discloses the same in [0016], [0024].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to include a natural language processing on the electronic message to detect verbs as disclosed by the cited references.  Doing so would help indicate important terms in a user’s preferred context.

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Yellin as modified teaches the method and the system, further comprising: determining whether to pre-fetch the at least a portion of the content specified by the universal resource locator using a machine learning model (Yellin [0127] “prefetch functionality that may include adaptive machine learning algorithms to determine what content to prefetch and when to prefetch it”, [0230], [0238], Bishop [0090]).

Regarding claims 9 and 18, Yellin as modified teaches the method and the system, further comprising: only retrieving the at least a portion of the content in response to performing a successful security analysis of the universal resource locator (Yellin [0275]-[0276]).
NOTE an analogous, previously cited art SAMPATH (US 2014/0254379) discloses claims 9 and 18 in paragraphs [0049]-[0050], [0052], [0057], [0090] and further obviates the teachings of Yellin.

Regarding claims 10 and 19, Yellin as modified teaches the method and the system, further comprising: in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user, querying the user (Yellin [0435] “suggestions are given to the user to manually adjust the MCD Config settings to improve prefetch performance”, [0854]) for a type of the universal resource locator to be included in the pre-fetch preferences (Yellin [0444], [0456], [0857]-[0858]).
Yellin discloses that pre-fetch preferences can be manually setup by the user.  Clearly, such manual setup would require an initial setup.    Clearly, the initial settings of what content to preload (which includes URL, attachments, videos) by the user indicates that such setting are not yet stored by the prefetch system.  Still, as requires by the claim the initial setting have to be based on  "querying the user for a type of the universal resource locator to be included in the pre-fetch preferences."  However, it is only reasonable to conclude that when user initially setup of the URLs to be included in the prefetch settings it is based on a system prompt for such settings (i.e. initial configuration).
Yellin further discloses when change in the prefetch settings is determined by the system, the user is notified.  The user can manually override the system settings.  Therefore, it is obvious to conclude that the user making the pre-fetch settings based on the system prompt, is “querying the user”.  See supporting paragraphs below - 
Yellin discloses that “prefetch settings made available interactively” [0497]; “notify the Adaptive MCD Agent at the User Device if a significant change in the prefetch MCD policy is detected … If such a change is detected, a prefetch notification (PN) can be sent to the User Device” [0243]; “inform users about new or updated content available at content sources, and/or changes to prefetch policy related to said content” [0578]; “the user-specific MCD policy is updated. This may also lead to a prefetch notification being sent to the user indicating that a content change has taken place. The User Device might then request the new MCD policy and update the prefetched content” [0599]; “notify the Adaptive App-Preloader Agent at the User Device if a significant change in the preload policy is detected. A significant change might be the addition of a new app that is considered a likely candidate for preload” [0825].  In summary, an initial setup of the prefetches by the user indicates (determines) that the content type of the universal resource locator is not specified within pre-fetch preferences for the user.   Such content includes videos, articles and attachments in the messages, which are URLs ([0498]).  The prefetch policy is interactive [0497].  When the change in policy is detected, based on the new content, the user is notified (queried).  When user is presented with the notification of the prefetch policy change, the user can override system setting and update the policy [0497].  Wherein the override setting surely can be specifying types of URLs for the prefetch [0501]. 
NOTE an analogous, previously cited art Chen et al. (US 2016/0156732) likewise discloses “determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user” in [0091]-[0092], [0094]-[0097]) and further obviates the teaching of Yellin as indicated in the alternative rejection below.

Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 3-5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified in view of Lymberopoulos et al. (US 2013/0226837).

Regarding claims 3 and 13, Yellin as modified teaches the method and the system, further comprising: 
creating a 
wherein the machine learning model determines a classification of the electronic message  (Yellin [0395], [0480]-[0483], [1133]) indicating whether to pre-fetch the at least a portion of the content (Yellin [0164], [0515], [0610)  based on the metadata (Yellin [0178], [0237],[0242], [0386], [0515], [0610).
Yellin as modified does not explicitly teach, however Lymberopoulos discloses creating a feature vector ([0015], [0021], [0024]-[0025]) and indicating whether to pre-fetch the at least a portion of the content based on the feature vector ([0025], [0041]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to pre-fetch based on the feature vector as disclosed by Lymberopoulos. Doing so would provide a faster web browsing or other device experience with the same or lower radio energy dissipation (Lymberopoulos [0048]).

Regarding claims 4 and 14, Yellin as modified teaches the method and the system, further comprising: comparing the classification with the pre-fetch preferences for the user (Yellin [0480]-[0483], [0851]-[0857]).
NOTE an analogous prior art Eldawy (US 9,602,619) discloses claims 4 and 14 (see C15L1-10 i.e. model is selected based on “type of content”, which is requested by a user clicking on a URL C16L46-48 and the model is compared with previous user actions, which includes pre-fetch preferences C18L43-45, C19L1-5, C10L53-55, 64-67, C16L1-18, C17L1-39, note that threshold value is set by the user and corresponds to the user preferences C19L20-22) and further obviates the teachings of Yellin.

Regarding claims 5 and 15, Yellin as modified teaches the method and the system, further comprising: in response to detecting a mismatch between the classification and the pre-fetch preferences, querying the user (Yellin [0465], [0599]) to update the pre-fetch preferences (Yellin [0448], [0497]-[0498], [0731], [0860], [1163], [1116]).
NOTE an analogous prior art Eldawy (US 9,602,619) discloses claims 5 and 15 (see C7L43-67, C19L20-22, content model is a content prefetching model used for prefetching portions of the digital content” C18L44-46, “content model is a decision tree model that depends on user information … determining a most likely path based on the user information” C16L3-6.  The “decision tree model” C5L32, which is a well-known classifier, classifies pre-fetch preferences based on user information.  When a new play preference are currently received from the user, they are compared with the stored preferences and if there is a mismatch the model is updated with the current user preferences C11L14-120, 40-67-C12L1-22, C16L3-6.  “content model is a decision tree model that depends on a user's current action to determine the next portion in the sequence”, “wait for the user's next action to determine the next part of the sequence” C17L57-67-C18L1-7.  Waiting for the next user play preference is analogous to querying user for the next preferences with respect to playing content.  I.e. user play preferences are constantly determined, compared with previous stored preferences and updated if there is a mismatched).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified in view of Sreenivas Prasad (US 2015/0356196).

Regarding claims 8 and 17, Yellin as modified does not explicitly teach, however Sreenivas Prasad discloses the method and the system, further comprising: generating a unique hashed value representing the universal resource locator ([0040]-[0043]); and representing the universal resource locator in the feature vector using the unique hashed value ([0040]-[0043]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to generating a unique hashed value as disclosed by Sreenivas Prasad. Doing so would help classifying uniform resource locator Prasad [0001]).

Claims 6-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified in view of Starbuck et al. (US 20040260776).

Regarding claim 6, Yellin does not explicitly teach, however Starbuck discloses the method of claim 4, further comprising: 
detecting a divergence between the classification and the pre-fetch preferences (Starbuck [0044], [0075], [0090], [0094]); and in response to the detecting the divergence between the classification and the pre-fetch preferences, retraining the machine learning model using the feature vector of the electronic message (Starbuck [0044], [0090], [0094], Yellin [0599]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Yellin to generating a unique hashed value as disclosed by Starbuck. Doing so would provide a useful tool to identify spam more readily (Starbuck [0081]).

Regarding claims 7 and 16, Yellin as modified teaches the method of claim 2, further comprising: 
determining whether a sufficient number of electronic messages have been processed for purposes of training the machine learning model (Starbuck [0038], [0044], [0075], [0090], [0094]); and
in response to determining that the sufficient number of electronic messages have been processed for purposes of training the machine learning model, training the machine learning model to perform electronic message pre-fetch processing (Starbuck [0044], [0090], [0094]).

NOTE an analogous prior art Lee et al. (US 2018/0253659) discloses claims 6-7 and 16 in [0026], [0042], [0046]-[0047] and [0086]-[0087] and further obviates the teachings of Yellin.
Claims 4-5, 14-15 (alternatively) and claims 6-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified and in further view of Eldawy (US 9,602,619).

Regarding claims 4 and 14, alternatively if Yellin as modified does not explicitly teach comparing the classification with the pre-fetch preferences for the user, Eldawy (US 9,602,619) discloses claims 4 and 14 (see C15L1-10 i.e. model is selected based on “type of content”, which is requested by a user clicking on a URL C16L46-48 and the model is compared with previous user actions, which includes pre-fetch preferences C18L43-45, C19L1-5, C10L53-55, 64-67, C16L1-18, C17L1-39, note that threshold value is set by the user and corresponds to the user preferences C19L20-22) and further obviates the teachings of Yellin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yellin as modified to compare the classification as disclosed by Eldawy.  Doing so would provide an efficient way for to buffer, load and/or play digital content requested by a user (Eldawy C3L33-35)

Regarding claims 5 and 15, Yellin as modified teaches the method and the system, further comprising: in response to detecting a mismatch between the classification and the pre-fetch preferences, querying the user (Yellin [0465], [0599]) to update the pre-fetch preferences (Yellin [0448], [0497]-[0498], [0731], [0860], [1163], Eldawy see C7L43-67, C19L20-22, content model is a content prefetching model used for prefetching portions of the digital content” C18L44-46, “content model is a decision tree model that depends on user information … determining a most likely path based on the user information” C16L3-6.  The “decision tree model” C5L32, which is a well-known classifier, classifies pre-fetch preferences based on user information.  When a new play preference are currently received from the user, they are compared with the stored preferences and if there is a mismatch the model is updated with the current user preferences C11L14-120, 40-67-C12L1-22, C16L3-6.  “content model is a decision tree model that depends on a user's current action to determine the next portion in the sequence”, “wait for the user's next action to determine the next part of the sequence” C17L57-67-C18L1-7.  Waiting for the next user play preference is analogous to querying user for the next preferences with respect to playing content.  I.e. user play preferences are constantly determined, compared with previous stored preferences and updated if there is a mismatched).

Claims 10 and 19 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yellin as modified and in further view of Chen et al. (US 2016/0156732).

Regarding claims 10 and 19, Yellin as modified teaches the method and the system, further comprising: in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user, querying the user for a type of the universal resource locator to be included in the pre-fetch preferences (Yellin [0444], [0456], [0854], [0857]-[0858]).
Yellin discloses an initial setup of the prefetches by the user indicates (determines) that the content type of the universal resource locator is not specified within pre-fetch preferences for the user.   Such content includes videos, articles and attachments in the messages, which are URLs ([0498]).  The prefetch policy is interactive [0497].  When the change in policy is detected, based on the new content, the user is notified (queried).  When user is presented with the notification of the prefetch policy change, the user can override system setting and update the policy [0497].  Wherein the override setting surely can be specifying types of URLs for the prefetch [0501]. 
However, to merely obviate such reasoning Chen discloses claims 10 and 19 - in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user ([0087], [0091]-[0092]), querying the user for … the universal resource locator to be included in the pre-fetch preferences ([0094]-[0097]).  (NOTE The limitation “querying the user for … the universal resource locator to be included in the pre-fetch preferences” can broadly be interpreted as “querying the user (data, usage, preferences, profile, etc.) for a type of the universal resource locator to be included in the pre-fetch preferences”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yellin as modified to include user preferences as disclosed by Chen.  Doing so would reduce the time to load a page, and thereby improve use experience of the user (Chen [0099]).

Response to Arguments
Applicant's arguments filed 11/08/2022, with respect to presently amended claims, have been fully considered, but they are not deemed persuasive.
The applicant argues –
“The cited passages of Yellin do not disclose "pre- fetching, using the computer hardware, at least a portion of content specified by the universal resource locator from a data processing system based on... the action importance corresponding to the universal resource locator"” (page 10), “Again, the cited passage does not disclose "pre-fetching, using the computer hardware, at least a portion of content specified by the universal resource locator from a data processing system based on... the action importance corresponding to the universal resource locator." The remaining cited prior art references do not make up for this deficiency” (page 11).
However, the limitation above have been amended to exclude the action importance corresponding to the universal resource locator from the limitation.  The independent claims are now recite –

    PNG
    media_image1.png
    157
    609
    media_image1.png
    Greyscale

	Thus, it is not clear to what limitation the applicant is referring to and how to properly address the arguments.  Therefore, the arguments with respect to the crossed out limitations are not addressed.

Further, the applicants newly amended limitations are essentially rearranging the previous limitations with respect to – “comparing the content type for the universal resource locator corresponding to the action importance with the pre-fetch preferences of the user.”  
Yellin clearly teaches the limitation - “content type for the universal resource locator” – 
“the content referenced by the links in the message ( e.g., images, videos, articles) might be prefetched” [1104];
“Prefetch decisions might also be based on … the type of content (e.g., feed text, article text, images, videos)” [1073];
“the catalog not only contains the URL's but also specific instructions on how to properly fetch them” [1028].
The images, videos, articles referenced by the links (URL) surely corresponds to a type of the URL.  See further [1105] and [1106] –
“the receiving of a video link in a message (through a messaging/email app) might further trigger preloading a video player app … in addition to prefetching the video … This idea can also be applied to images and articles that require certain apps to be viewed.”
“if the user generally clicks on sports content but not fashion content, then preload/prefetch might be activated if the user receives a video link related to the world series, but not for a video tagged as related to fashion.”
“Preload, the app ( or browser) links that are available from the current visible display are preloaded (including pre-rendering) in the background so that when the user clicks on a link the associated visible display is immediately available … This approach can be extended to other links that may not be immediately visible, but the likelihood of the user accessing these links in the near future is very high” [0865].
“the preload list might indicate that the feed preload should be triggered whenever the user reads a Facebook message” [0811].
“preload defined here is … including … what content links the user chooses and which links he does not choose, what content the user is exposed to and spends time viewing (or doesn't spend time viewing), what ads the user is exposed to and actively responds to (or doesn't respond to), etc.” [0758].
“user who knows e.g., that he will have a Wi-Fi connection available between 8:00 and 8:30 pm tonight, can specify an aggressive prefetch”, “full synchronization of all articles ( or e.g., all articles related to a particular topic)” [0497].
Clearly, based on the type of the content (images or video or fashion or sports or advertisement) an importance is determined (i.e. fashion is not important, as set by the user preferences) a different prefetching actions are performed.  For example, determining a user action response to an advertisement link (“actively responds to (or doesn't respond to)”) is an action importance.  Which is analogous to the limitation - “comparing the content type for the universal resource locator corresponding to the action importance with the pre-fetch preferences of the user.”  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 27, 2022